Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Gerhart on 6/8/21.

IN THE CLAIMS:
19. (Currently Amended) A method of operating an engine thrust reverser comprising a thrust-reversing element movable between a stowed position and a deployed position, the method comprising: 
transitioning the thrust-reversing element from the stowed position to the deployed position by: 
conveying a primary fluid flow from a pressurized fluid source to a hydraulic actuator coupled to the thrust-reversing element; 
operating a piloted check valve in a first stage; 
inhibiting, by the piloted check valve in the first stage, fluid flow from a fluid return reservoir to the hydraulic actuator through one or more bypass fluid lines; 
operating the piloted check valve in a second stage; 

while conveying the primary fluid flow and the secondary fluid flows, limiting the primary fluid flow to a predetermined flow threshold;
the engine thrust reverser further comprises:
a directional control unit including a directional control valve operable to selectively route fluid between the pressurized fluid source, the hydraulic actuator, and the fluid return reservoir; and 
the one or more bypass fluid lines providing fluid communication between the hydraulic actuator and the fluid return reservoir independent of the directional control valve.

20. (Currently Amended) The method of claim 19, wherein: 
the thrust-reversing element comprises a nacelle configured to at least partially surround an engine; 
the hydraulic actuator is operably coupled to move the thrust-reversing element between the stowed position and the deployed position; 
the engine thrust reverser further comprises: 
a fluid control system configured to operate the hydraulic actuator;


wherein limiting the primary fluid flow to the predetermined flow threshold comprises inhibiting, by a flow limiter residing between the pressurized fluid source and the directional control valve, a pressure draw by the hydraulic actuator from surpassing a predetermined threshold.
Allowable Subject Matter
Claims 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, operating a piloted check valve in a first stage; inhibiting, by the piloted check valve in the first stage, fluid flow from a fluid return reservoir to the hydraulic actuator through one or more bypass fluid lines; operating the piloted check valve in a second stage; flowing, by the piloted check valve in the second stage, a secondary fluid flow from the fluid return reservoir to the hydraulic actuator, the secondary fluid flow being separate from the primary fluid flow a directional control unit including a directional control valve operable to selectively route fluid between the pressurized fluid source, the hydraulic actuator, and the fluid return reservoir; and the one or more bypass fluid lines providing fluid communication between the hydraulic actuator and the fluid return reservoir independent of the directional .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741